Electronically Filed
                                                     Supreme Court
                                                     21803
                                                     18-AUG-2020
                                                     07:55 AM



                             NO. 21803

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                    TROY R. EGAMI, Respondent.


                        ORIGINAL PROCEEDING

    (ODC 95-003-4462, 95-025-4484, 95-067-4526, 95-174-4633,
95-178-4637, 95-263-4722, 95-306-4765, 95-307-4766, 96-051-4851,
96-144-4944, 96-145-4945, 96-307-5107, 96-332,5132, 96-383-5183,
96-384-5184, 97-060-5254, 98-065-5556, 98-067-5558, 98-080-5571)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the August 6, 2020 report, filed

by Chief Disciplinary Counsel of the Office of Disciplinary

Counsel Bradley Tamm, to close this trusteeship over the legal

practice of former attorney Troy R. Egami, conducted pursuant to

Rule 2.20 of the Rules of the Supreme Court of the State of

Hawai&i (RSCH), and upon review of the record in this matter, we

conclude that nothing further remains to be done in this

trusteeship.   Therefore,
          IT IS HEREBY ORDERED that the clerk of the court shall

close Supreme Court Case No. 21803.

          DATED: Honolulu, Hawai#i, August 18, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Katherine G. Leonard




                                2